Case: 13-10176   Date Filed: 01/02/2015   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10176
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:10-cr-00276-MMH-TEM-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

ANDREW CHASE WILKIE,
agent of Andy,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 2, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 13-10176      Date Filed: 01/02/2015      Page: 2 of 4


       Andrew Chase Wilkie appeals the concurrent prison sentences of 420

months imposed following his pleas of guilty to one count of racketeering, in

violation of 18 U.S.C. § 1962(c), and one count of conspiracy to commit

racketeering, in violation of 18 U.S.C. § 1962(d). The Sentencing Guidelines

prescribed prison sentences with the range of 292 to 365 months 1 but the District

Court departed from that range under U.S.S.G. § 5K2.0 due to the serious nature of

the racketeering activity the offenses involved, home invasions; Wilkie and his

cohorts robbed the victims while they were at home. The court indicated, in the

alternative, that it would have imposed the same sentences notwithstanding §

5K2.0 departure authority.

        On appeal, Wilkie argues that the district court erred in departing from the

Guidelines sentence range under § 5K2.0, because the underlying basis for the

departure—robberies taking place at victims’ homes—was not a permissible

ground for a departure. He also challenges his sentences as substantively

unreasonable.

                                           I.

       Several principles govern our resolution of this appeal. For example,

procedurally, when a district court bases a sentence upon multiple, independent

grounds, the defendant must convince us that each enumerated ground is incorrect.

1
 The Presentence Report correctly stated that the maximum sentence for each of these offenses
was life imprisonment.
                                                2
              Case: 13-10176     Date Filed: 01/02/2015   Page: 3 of 4


Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If the

defendant does not adequately challenge one of the grounds, he is deemed to have

abandoned any challenge he may have to that ground. Id.

      Substantively, section 5K2.0 authorizes the sentencing court to depart

upwards from the applicable guideline range if the case involves an aggravating

circumstance of a kind, or to a degree, not adequately taken into consideration by

the Sentencing Commission and fashioning the Guidelines. U.S.S.G. § 5K2.0(a).

This authority aside, we review the reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct.586, 597, 169 L.Ed.2d

445 (2007).

      In evaluating substantive reasonableness, we consider the totality of the

circumstances and whether the sentence achieves the purposes of sentencing set

out in 18 U.S.C. § 3553(a). United States v. Sarras, 575 F.3d 1191, 1219 (11th

Cir. 2009). Section 3553(a) instructs the district courts to consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

applicable Guidelines sentence range, and whether the sentence imposed reflects

the seriousness of the offense, deters future criminal conduct, and protects the

public. 18 U.S.C. § 3553(a).

      Even if a district court errs in applying the Guidelines or in departing

upward, remand is unnecessary if such error did not affect the overall sentence


                                          3
               Case: 13-10176     Date Filed: 01/02/2015    Page: 4 of 4


imposed: “it would make no sense to set aside [a] reasonable sentence and send

the case back to the district court [where] it has already told us that it would

impose exactly the same sentence.” See United States v. Keene, 470 F.3d 1347,

1350 (11th Cir. 2006). However, in such a case, the overall sentence must still be

reasonable. Id. at 1349.

      We conclude that Wilkie’s appeal fails for two reasons. First, his brief fails

to take issue with the District Court’s alternative holding, that it would have

imposed the same sentences—as upward variances—even if a departure under §

5K2.0 were unavailable. Wilkie therefore abandoned any objection he may have

had to the variances. See Sapuppo, 739 F.3d at 680. Second, even if we were to

assume error in the court’s § 5K2.0 departure, we should still affirm Wilkie’s

sentences under Keene because the record demonstrates that Wilkie’s offense

conduct included breaking into a home, holding a victim at gunpoint, tying her up,

and ransacking her house for valuables. In sum, after considering that the District

Court fully took into account the sentencing purposes set out in § 3553(a)(2), and

the fact that the sentences are well below the maximum term prescribed by statute,

we conclude that the sentences imposed are substantively reasonable.

      AFFIRMED.




                                           4